DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-2, 7, 9-10, 15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byun et al (US 2017/0003810).
	As to claim 1, Byun teaches a method for controlling a front-end-circuit configured to process an input signal that varies according to a touch, the method comprising: 
configuring the front-end-circuit ([0045] the sensing measurement circuit 1270 may include a capacitance-to-voltage converter 1271 and an analog-to-digital converter 1273, [0051] an output of the capacitance-to-voltage converter 1271 may be provided to an analog accumulator) as a first circuit to accumulate a deviation of the input signal between a first phase and a second phase as an accumulated deviation during an integration period ([0046] a signal Vcd having a charging-discharging voltage may be provided to the capacitance component of the sensing array 1110, [0048] As the capacitance component is charged or discharged, the voltage value Vc of the conversion signal may swing. Moreover, when the capacitance value Cm varies in response to a contact or proximity of an object, the voltage value Vc of the conversion signal may be changed according to the change in the capacitance value Cm, [0051] an output of the capacitance-to-voltage converter 1271 may be provided to an analog accumulator); 
determining whether the integration period has completed, based on the number of periods each including the first phase and the second phase ([0051] an output of the capacitance-to-voltage converter 1271 may be provided to an analog accumulator; fig. 3 illustrates two integration periods each including a high and low voltages); and
configuring the front-end-circuit as a second circuit to convert the accumulated deviation into a digital signal during a conversion period ([0051] a voltage accumulated by the analog accumulator may be provided to the analog-to-digital converter 1273).  

As to claim 2, Byun teaches the method, wherein the front-end-circuit comprises a plurality of switches, and the configuring the front-end-circuit as the first circuit comprises: controlling the plurality of switches during the first phase such that the first circuit accumulates a first deviation of the input signal between the first phase and a previous phase ([0048] As the capacitance component is charged or discharged, the voltage value Vc of the conversion signal may swing. Moreover, when the capacitance value Cm varies in response to a contact or proximity of an object, the voltage value Vc of the conversion signal may be changed according to the change in the capacitance value Cm, [0049] The capacitance-to-voltage converter 1271 may be implemented using an active element such as an operational amplifier and/or a passive element such as a resistor, a capacitor); and controlling the plurality of switches during the second phase such that the first circuit accumulates a second deviation of the input signal between the second phase and a previous phase ([0048]-[0049]; fig. 3 illustrates two integration periods each including a high and low voltages).  

As to claim 7, Byun teaches the method, further comprising: configuring the front-end-circuit as a third circuit to sample the accumulated deviation during a sampling period, wherein the sampling period is between the integration period and the conversion period ([0051] an output of the capacitance-to-voltage converter 1271 may be provided to an analog accumulator).  

As to claim 9, Byun teaches a controller for a front-end-circuit configured to process an input signal that varies according to a touch, the controller configured to:
configure the front-end-circuit ([0045] the sensing measurement circuit 1270 may include a capacitance-to-voltage converter 1271 and an analog-to-digital converter 1273, [0051] an output of the capacitance-to-voltage converter 1271 may be provided to an analog accumulator) as a first circuit to accumulate a deviation of the input signal between a first phase and a second phase as an accumulated deviation during an integration period ([0046] a signal Vcd having a charging-discharging voltage may be provided to the capacitance component of the sensing array 1110, [0048] As the capacitance component is charged or discharged, the voltage value Vc of the conversion signal may swing. Moreover, when the capacitance value Cm varies in response to a contact or proximity of an object, the voltage value Vc of the conversion signal may be changed according to the change in the capacitance value Cm, [0051] an output of the capacitance-to-voltage converter 1271 may be provided to an analog accumulator); 
determine whether the integration period is completed, based on the number of periods each including the first phase and the second phase ([0051] an output of the capacitance-to-voltage converter 1271 may be provided to an analog accumulator; fig. 3 illustrates two integration periods each including a high and low voltages); and
configure the front-end-circuit as a second circuit to convert the accumulated deviation into a digital signal during a conversion period ([0051] a voltage accumulated by the analog accumulator may be provided to the analog-to-digital converter 1273).  

As to claim 10, Byun teaches the controller, wherein the front-end-circuit comprises a plurality of switches, and the controller is further configured to: control the plurality of switches during the first phase such that the first circuit accumulates a first deviation of the input signal between the first phase and a previous phase ([0048] As the capacitance component is charged or discharged, the voltage value Vc of the conversion signal may swing. Moreover, when the capacitance value Cm varies in response to a contact or proximity of an object, the voltage value Vc of the conversion signal may be changed according to the change in the capacitance value Cm, [0049] The capacitance-to-voltage converter 1271 may be implemented using an active element such as an operational amplifier and/or a passive element such as a resistor, a capacitor); and control the plurality of switches during the second phase such that the first circuit accumulates a second deviation of the input signal between the second phase and a previous phase ([0048]-[0049]; fig. 3 illustrates two integration periods each including a high and low voltages).  

As to claim 15, Byun teaches the controller, wherein the controller is further configured to configure the front-end-circuit as a third circuit to sample the accumulated deviation during a sampling period, and the sampling period is between the integration period and the conversion period ([0051] an output of the capacitance-to-voltage converter 1271 may be provided to an analog accumulator).  

As to claim 17, Byun teaches a method for processing an input signal that varies according to a touch, the method comprising: 
accumulating a deviation of the input signal between a first phase and a second phase as an accumulated deviation during an integration period ([0046] a signal Vcd having a charging-discharging voltage may be provided to the capacitance component of the sensing array 1110, [0048] As the capacitance component is charged or discharged, the voltage value Vc of the conversion signal may swing. Moreover, when the capacitance value Cm varies in response to a contact or proximity of an object, the voltage value Vc of the conversion signal may be changed according to the change in the capacitance value Cm, [0051] an output of the capacitance-to-voltage converter 1271 may be provided to an analog accumulator); 
sampling the accumulated deviation during a sampling period ([0051] an output of the capacitance-to-voltage converter 1271 may be provided to an analog accumulator); and 
converting the sampled deviation into a digital signal during a conversion period, wherein the sampling period is between the integration period and the conversion period ([0051] an output of the capacitance-to-voltage converter 1271 may be provided to an analog accumulator, and a voltage accumulated by the analog accumulator may be provided to the analog-to-digital converter 1273).  

As to claim 18, Byun teaches the method, further comprising: determining whether the integration period is completed, based on the number of periods each including the first phase and the second phase ([0051] an output of the capacitance-to-voltage converter 1271 may be provided to an analog accumulator; fig. 3 illustrates two integration periods each including a high and low voltages). 

Allowable Subject Matter
3.	Claims 3-6, 8, 11-14, 16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/            Examiner, Art Unit 2628     

/NITIN PATEL/           Supervisory Patent Examiner, Art Unit 2628